Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 3/31/2020, after the Advisory Action, mailed on 3/16/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2020 has been entered.
Claims 1-30, 32-39 are pending, Claims 35-39 are newly added. Claims 6-7, 19-30, 32-33 are withdrawn. Claims 1, 11-14 and 34 have been amended. Claims 1-5, 8-18 and 34-39 are currently under consideration in view of the elected species.
Objection to Specification
7.    The use of the trademark has been noted in throughout this application as for example the use of MagPhase TM (page 30 and throughout the specification); Chemicell TM FluidMAG; Chemicell TM SiMAG, Dyanabeads TM (page 32 and throughout 
8.    Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. The entire specification should be reviewed for these kinds of informalities and correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-18 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method for identifying and selecting, cells displaying a protein of interest on their surface comprising a) providing a sample comprising said cells;[..] and e) identifying and selecting cells displaying the protein on their surface.  
The scope of the claim is vague as the claims appear circular in nature as one would not expect to know the outcome of the method a) providing a sample comprising said cells i.e. displaying a protein of interest on their surface before performing the method i.e. ) identifying and selecting cells displaying the protein on their surface.  It is not clear as to whether the claim is drawn to a method for confirming identifying and selecting, cells displaying a protein of interest on their surface in a sample of cells displaying a protein of interest or whether the sample refers to a heterogeneous 
Appropriate correction and clarification is needed.  
In addition, claim 1 recites a method for identifying and selecting, cells displaying a protein of interest on their surface comprising [..]b) providing a mixture of functionalized magnetic beads comprising one or more affinity groups and non-functionalized carrier beads, wherein said affinity group(s) is/are adapted to bind cells displaying the protein on their surface.  The limitation non-functionalized carrier beads is vague as the specification does not provide a definition.  Instead the specification discloses suitable carrier ferromagnetic particles Chemicell Fluid  MAG are starch coated (page 36, first paragraph) and also discloses that functionalized magnetic beads comprising one or more affinity groups as for example polymers (page 16 last paragraph).  As starch is a natural polymer, it is not clear as to what non-functionalized carrier beads encompass absent a definition.  Therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Further, claim 1 recites a method for identifying and selecting, cells displaying a protein of interest on their surface comprising [..] d) separating, in at least one washing step, not magnetically-labelled cells from said MLCs complexed to the carrier beads.  It  is not cleat as to whether the carrier beads in step d refer to the non-functionalized carrier beads to a different carrier beads that can results in binding of the cells.  A step for applying a magnetic field for complexing MLC to the carrier beads prior to the 
In claim 3, it is not clear how the MLCs lose their magnetic label over a time interval after binding to the affinity group as claim 1 recites the protein of interest is expressed on the surface not secreted from the surface.  The instant specification discloses that magnetically labeled cells (MLC) lose their label when the protein of interest is secreted (page 27 last paragraph).   Absent any limitation on the affinity group(s) is/are adapted to bind a cell expressing the protein, it is not clear what the magnetic beads attach to and what mediates the attachment.  Therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  In addition, the limitation a time interval is not limited and renders the scope of the claim indefinite, as the specification does not provide a definition.  Appropriate correction is needed.
In claim 14, the limitation “around” renders the scope of the claim indefinite as ir  encompasses any value, absent a definition in the specification.  Appropriate correction is needed.
Claim 35 recites the limitation “the capture beads and the MLC’s complexed thereto”.  The phrase "“the capture beads and the MLC’s complexed thereto” refers to a capture beads which has not been previously mentioned elsewhere in the claim or base claims.  There is insufficient antecedent basis for this limitation in the claim.

In claim 36, the limitation “wherein the selecting of cells displaying the protein on their surface in e) comprises keeping the capture beads, but not the carrier beads, in suspension around a central portion of the reaction chamber” renders the claim indefinite.   It is not clear as to whether the carrier brads are not kept in a suspension or are kept in suspension but not  around a central portion of the reaction chamber.  In addition the limitation “around” renders the scope of the claim indefinite absent a definition in the specification.  Appropriate correction is needed.
Claim 37-38, each  recites the limitation “the capture beads and the MLC’s complexed thereto”.  The phrase "“the capture beads and the MLC’s complexed thereto” refers to a capture beads which has not been previously mentioned elsewhere in the claim or base claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claims 1-2, 8-10 11-15, 17-18 and 34-35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rida et al as applied to claim 1 in view of Rida et al (US 2010/0159556) , referred as ‘556 and Rida (2004;Appl. Phys. Letter 85,4986, IDS Reference) , referred as Rida II. 
Rida et al (US 2010/0157724) teach throughout the patent and especially in [0015], devices and methods for detecting targets captured on particles in microfluidic environments, in an immunoassay [0060;Fig.11).  Rida et al teach the targets can be cells or cell components or specific antibodies [0104] (instant claim 2)  that are naturally occurring [0104] and can be recognized by an antibody attached to a magnetic particle (Fig 11; [0103]), (instant claims 8-9) which reads on identifying cells displaying a protein of interest on their surface, thus recognized by an antibody.  The steps of providing the sample and the antibody functionalized magnetic particles are inherent to the method. 
Rida et al teach (c) mixing the target sample i.e. cells, with said functionalized magnetic beads  [0106][0015][0106]-[0108] which reads on a mixture of a plurality of beads of the instant step (b),  in a reaction chamber of a microfluidic device [0044 ], thus producing magnetically-labeled cells (MLCs) having a magnetic label (Figs.11-12)[0048],  As the functionalized magnetic target molecule i.e. cells  were separating and eluting the target captured molecules [0015][0101][0104] [0106][0107]Fig. 11c), the method of Rida et al reads on (d) separating non magnetically-labelled cells from said 
Regarding claim 10, Rida et al teach mixing without specifying the temperature, which is known in the art as defined as 20-25 degree (https://www.dictionary.com/browse/room-temperature).
Regarding claim 34, Rida et al teach the steps of mixing and separation can be performed in a fraction of time i.e. seconds [0037] with sequential steps, thus a time of less than 1 hour is inherent (claim 34). 
Rida et al is silent as to a mixture of functionalized magnetic beads  and non-functionalized carrier beads 
‘556 teach throughout the patent  and especially in Abstract, a method for mixing beads in a reaction chamber of a microfluidic device (Abstract), wherein, functionalized magnetic beads are in a mixture with a another type of beads [0130] and with a cell sample wherein  functionalized magnetic beads label the sample and are superparamagnetic while the other type develop ferromagnetic response with a hysteresis and the functionalized magnetic [0131]. ‘556 disclosure relates to improving mixing particles with surrounding fluids and wherein liquids are automatically handled in a fluidic platform [0002].
Rida II teach throughout the publication, non-functionalized ferromagnetic beads  can be used to perform efficient mixing in a micro device based on an alternating magnetic field with potential for bead based applications (Abstract; Fig.1. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to introduce a second type of beads i.e. ferromagnetic as taught in ‘556 in a 
One would be motivated to do so to as ‘556 teach that the formation of a complex composed from the first particles and magnetically functionalized particles by means of dipolar interaction during the mixing process improves the separation of the magnetically labeled cells from the sample [0054].  As the other beads are ferromagnetic and form a complex with the first particles, they read on the instant carrier beads, absent a definition of “carrier”  in the specification.  
It would have also been prima facie obvious, before the effective filing of the claimed invention, to introduce a second type of beads i.e. ferromagnetic as taught in ‘556 wherein the ferromagnetic beads are non-functionalized as taught in Rida II, because both ferromagnetic beads as taught in ‘556 and ferromagnetic beads  of RIDA II can be used to perform efficient mixing in a micro device based on an alternating magnetic field with potential for bead based applications.  The selection of known equivalents would be within the level of ordinary skill.
Regarding claim 12, ‘556 disclose applying an external magnetic field with an amplitude and polarity to mix the capture beads with the cell sample [0078][0079][0083][0088][0104] 
Regarding claim 14, ‘556 is silent as to the ration between the 2 types of beads.  However, It would have been prima facie
Regarding claim 17, ‘556 disclose an alternating magnetic fields [0078] from 0.1 to 1000Hz [0101].
Regarding claim 18, ‘556 discloses mixing allows for effective binding of the particles to targets and further eluting the tor separating modes of 1-5 seconds [0122]. 
Regarding claim 35, ‘556 disclose particles are manipulated with oscillating magnetic fields having polarity and intensity that varies overtime for aggregating and disaggregating particles in capture and separation modes [103][104] [0124] [0019]that are successive [0126][0122].
Regarding claim 37, ‘556 teaches applying magnetic field sequences having polarity and intensity that vary in time to control the particle aggregated and maintain the particles in suspension [0090] for mixing and additional various steps including elution of the targets captured on particles from the residual liquid medium which reads on the instant limitation i.e.  selecting cells displaying the protein on the surface comprises keeping the capture beads in suspension as cells need to be present in the residual medium to be eluted.  Once eluted, the superparamagnetic beads are necessarily separated from the carrier beads as they lose their  magnetization in the absence of a magnetic field as defined by the instant specification (page 17 lines 20-23) (instant claim 39). 
Regarding claim 38, ‘556 teaches increasing the frequency of the applied rotating field in combination with the use of ferromagnetic particles  wherein the frequency can be 100Hz [0143].  In addition, It would have also been prima facie obvious, before the effective filing of the claimed invention, to determine an optimum frequency value/range as ‘.  
Claims 2-4  are rejected under 35 U.S.C. 103 as being unpatentable over Rida et al., ‘556 and Rida II. as applied to claim 1  and Browne et al. (of record)  in view of the elected species TEP.
Rida et al., ‘556 and Rida II. are relied upon as in the 103rejection above.  
Rida et al., ‘556 and Rida II. are silent as to the cell component reacting to the antibody is TEP.
Browne et al. teach throughout the publication and especially in abstract, mammalian cells are used for the production of therapeutic proteins (same as TEP) and selection of high producing mammalian cell lines represents a bottleneck in process development of biopharmaceuticals.  Browne et al. teach the need for improved selection of mammalian cells expressing and secreting recombinant products (Fig.2; page 427, left column) with automated systems.
It t would have been prima facie obvious, before the effective filing of the claimed invention, to use a recombinant cell transfected with a transgene as taught in Browne et al. with the method of Rida et al., ‘556 and Rida II.  One would be motivated to do so to save time for process development of biopharmaceuticals expressed on the surface of such cells since the method of Rida et al., and ‘556 allows for detection of cells and cell components including proteins accessible to a ligand, in an automated platform to save time and cost for processing and selection of cells expressing TEP.   
Regarding claims 3-4, Rida et al teaches such biopharmaceuticals expressed on the surface of cells are then secreted.  
Therefore it  would have been prima facie obvious, before the effective filing of the claimed invention, to identify cells displaying the protein of the surface with the Rida et al., ‘556 and Rida II..  wherein magnetically labeled cells (MLC) lose their label when the biopharmaceutical is secreted, thus not bound to the cell.  One would be motivated to do so to identify not only cells expressing but also secreting the biopharmaceutical to allow for easier purification. Separating the magnetically labeled cells expressing the biopharmaceutical from cells secreting the biopharmaceutical that are no longer labeled would have been obvious as Rida et al teach methods for separating and eluting the target captured molecules [0015][0101][0104] [0106]Fig. 11c) which reads on (d) separating not magnetically-labelled cells from said MLCs. 
Regarding claim 4, one would be motivated to further identify cells secreting the biopharmaceutical to identify and select high producer cells with the method in an automated platform as taught in  Rida et al., ‘556 and Rida II. as Browne et al. teach the need for improved selection of mammalian cells expressing and secreting recombinant products (Fig.2; page 427, left column) with automated systems, to save time and cost for processing and selection of cells expressing TEP.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rida et al., ‘556 and Rida II..  and Browne et al. as applied to claim 2, in view of Carroll et al. (J.Immunological Methods, 296 (2005) 171-178.
Rida et al., ‘556 and Rida II..  and Browne et al. are relied upon as in the 103 rejection above and are silent as to the temporal secretion of TEP.
Carroll et al. 
As cells populations are heterogeneous after transfection, as taught in Carroll et al., cells secreting TEP including hybridomas, inherently lose their magnetic labels at various times, in the method of Rida et al., ‘556 and Rida II..  and Browne et al.  The assertion of inherency is necessarily true since cells expressing TEP are  linked to magnetic labels via TEP expressed on the cells in the method of Rida et al.  Thus, it would have been prima facie obvious, before the effective filing of the claimed invention, to elute cells losing their magnetic label with the method of Rida et al., ‘556 and Rida II..  and Browne et al.  at various interval times as taught in Carroll et al. to select secreting cells for high TEP production.  One would be motivated to do so since high producing cell lines is a major goal in the industry as taught in Carroll et al. (p 171, left first paragraph).  
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Rida et al., ‘556 and Rida II. as applied to claim 15, in view of Carroll et al.
over Rida et al., ‘556 and Rida II. are relied upon as in the 103 rejection above and are silent as to the temporal secretion of TEP.
Carroll et al. is relied as in the 103 rejection above.
As cells populations are heterogeneous after transfection, as taught in Carroll et al., cells secreting TEP including hybridomas, inherently lose their magnetic labels at various times, in the method of over Rida et al., ‘556 and Rida II..  The assertion of inherency is necessarily true since cells expressing TEP are linked to magnetic labels via TEP expressed on the cells in the method of Rida et al.  Thus, it would have been prima facie obvious, before the effective filing of the claimed invention, to elute cells losing their magnetic label with the method of over Rida et al., ‘556 and Rida II. at  Carroll et al. to select secreting cells for high TEP production.  One would be motivated to do so since high producing cell lines is a major goal in the industry as taught in Carroll et al. (p 171, left first paragraph).  
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. It is noted that the grounds for rejection are new. Nevertheless, in response to Applicant argument that Rida ‘’556  teaches in [0129] that the first type of bead is already bound to a cell when mixed with the second type, it is noted that specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA).In re Burckel is cited in MPEP 716.02.  In this case, Rida teach introducing the sample to a mixture of beads in the reaction chamber followed by homogeneous mixing.  Thus,  the references of Rida and Rida ‘556 would collectively suggest to one of ordinary skill in the art that adding ferromagnetic carrier beads in a reaction chamber of a microfluidic device in the method of Rida et al [0107] would  improve the homogeneous mixing of the particles coated with capturing probes as  ‘556 teach that the formation of a complex composed from the first particles and magnetically functionalized particles by means of dipolar interaction during the mixing process improves the separation of the magnetically labeled cells from the sample [0054].  
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 8-10 11-15, 17-18 and 34-35, 37-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US PAT 9,157,841 referred as ‘841 in view of Browne et al. and ‘556
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite binding and separating target molecules from a sample using two sets of magnetic particles wherein the particles of ‘841 are species of the magnetic particles of the instant claims.  
Browne et al. and ‘556 are  relied upon as in the 103 rejection above. 
While ‘841 does not claim identifying and selecting the target molecule i.e. identifying cells displaying the protein on their surface and selecting the target captured molecules, it would have been prima facie obvious, before the effective filing of the claimed invention, to use the method ‘841 wherein the target particles are recombinant cell transfected with a transgene as taught in Browne et al. and further identify cells displaying the protein on their surface and selecting the target captured molecules as taught in ‘556.  One would be motivated to do so to save time for process development 841 allows for detection of target particles and molecules cells and cell components in complex reaction mixtures and is not restricted to claimed embodiments. 
Claims 5, 16  are rejected under 35 U.S.C. 103 as being unpatentable 841 in view of Browne et al. and ‘556, in further view of Carroll et al. 
556 and Browne et al. are relied upon as in the 103 rejection above and are silent as to the temporal secretion of TEP.
Carroll et al. is are relied upon as in the 103 rejection above. 
As cells populations are heterogeneous after transfection, as taught in Carroll et al., cells secreting TEP including hybridomas, inherently lose their magnetic labels at various times, in the method of 841 in view of Browne et al. and ‘556.  The assertion of inherency is necessarily true since cells expressing TEP are  linked to magnetic labels via TEP expressed on the cells.  Thus, it would have been prima facie obvious, before the effective filing of the claimed invention, to elute cells losing their magnetic label with the method of 841 in view of Browne et al. and ‘556.  at various interval times as taught in Carroll et al. to select secreting cells for high TEP production.  One would be motivated to do so since high producing cell lines is a major goal in the industry as taught in Carroll et al. (p 171, left first paragraph).  
Claims 1-4, 8-10 11-15, 17-18 and 34-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US PAT 9,354,148 referred as ‘148 in view of Browne et al. and ‘556
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite mixing and separating two sets of 148  are species of the magnetic particles of the instant claims.  Both application recite a step of applying a time varied magnetic field to cause the carrier particle to be attracted to the outer border of the reaction chamber while affinity particles attached to the target  form a homogeneous suspension ‘148  
Browne et al. and ‘556 are  relied upon as in the 103 rejection above. 
While ‘148 does not claim identifying and selecting the target molecule i.e. identifying cells displaying the protein on their surface and selecting the target captured molecules, it would have been prima facie obvious, before the effective filing of the claimed invention, to use the method ‘148 wherein the target particles are recombinant cell transfected with a transgene as taught in Browne et al. and further identify cells displaying the protein on their surface and selecting the target captured molecules as taught in ‘556.  One would be motivated to do so to save time for process development of biopharmaceuticals expressed on the surface of such cells since the method of ‘148 allows for detection of target particles and molecules cells and cell components in complex reaction mixtures and is not restricted to claimed embodiments. As the particles of ‘148 are the same as claimed, they are expected to produce the same results 
Claims 5, 16  are rejected under 35 U.S.C. 103 as being unpatentable ‘148  in view of Browne et al. and ‘556, in further view of Carroll et al. 
Carroll et al. is  relied upon as in the 103 rejection above. 
As cells populations are heterogeneous after transfection, as taught in Carroll et al., cells secreting TEP including hybridomas, inherently lose their magnetic labels at  ‘148   in view of Browne et al. and ‘556.  The assertion of inherency is necessarily true since cells expressing TEP are  linked to magnetic labels via TEP expressed on the cells.  Thus, it would have been prima facie obvious, before the effective filing of the claimed invention, to elute cells losing their magnetic label with the method of ‘148   in view of Browne et al. and ‘556.  at various interval times as taught in Carroll et al. to select secreting cells for high TEP production.  One would be motivated to do so since high producing cell lines is a major goal in the industry as taught in Carroll et al. (p 171, left first paragraph).  
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
Applicant argues that step c of claim 1 (‘841): separating first and second sets of particles with the target molecules from the sample solution does not involve the instant wash step claim 1 step 5,  that separates MLC complexed to carrier beads, from unlabeled cells.  However, this step is obvious as not magnetically labeled cells are necessarily not present in 841 claim 1 step c.  that recites separating  first and second sets of particles with the target molecules from the sample solution.  Further, while ‘841 may recite additional steps, these are encompassed as the instant claim recite “comprising:as the instant claims recite “comprising”.  Applicant points to instant newly added claims 38-39, but provides no arguments. 
Applicant maintains the same arguments for  nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of US PAT 9,354,148 as presented for obviousness-type double patenting as being unpatentable over claims 1-15 of US PAT 9,157,841 referred as ‘841, which have been addressed above. 
Conclusion
All other objections and rejections recited in the Office Action of 12/23/2019 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641